DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending and under examination. 
Drawings
The drawings are objected to because Fig. 5-16 are blurry and unreadable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 recites “at least .5 .” The two periods are confusing and should be written as “at least 0.5.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4, 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 14, 16 are incomplete sentences. Additionally, claims 3, 14, and 16 are missing whether the additional steps are required. As such, each step recited will be treated as an “or” statement. 
Claims 7 and 15 recites the limitation "the computer network".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the previous 4 hours".  There is insufficient antecedent basis for this limitation in the claim.
The recitation of “a client device for display in the GUI” recited in claim 12 is indefinite because it is not clear if the client device GUI of the last two lines of claim 12 is the same GUI as the GUI of claim 7 because the location of the claim 7 GUI is not specified.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 1-19 are rejected under 35 U.S.C. 101 because claim(s) 1-2 recite an abstract idea without significantly more.
Step 1
Each of claims 1 and 15 is directed to a system (i.e. a machine) and thus meets the requirements for step 1.  Claim 7 is directed to a method, and thus meets requirements for step 1.  
Step 2A – Prong 1
Regarding each of claims 1, 7, and 15, the following steps recite an abstract idea:	
- storing data, which falls within the mental process grouping of abstract ideas [MPEP2106.04(a)(2)(III)] because a human can store (i.e. remember) data from observations, for example;
- calculate a time zero, which is a mathematical concept [MPEP 2106.04(a)(2)(I)(C)];
- monitor communications, which is a mental process (i.e. observation).  
Step 2A – Prong 2
The abstract ideas are not integrated into a practical application.  The following elements to not add any meaningful limitations to the abstract ideas:
- a computing device is recited at a high level of generality amounting to insignificant extra-solution activity in that it is merely an object on which the functional limitations operate [MPEP 2106.05(b)].
- generating alerts and indications are also insignificant extra-solution activity in that outputting amounts to mere data output in conjunction with implementing the abstract idea on computer [MPEP 2106.05(g)].
Step 2B
The additional elements of the claims, when considered either individually or in an ordered combination, are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practice application, the computing device and generation of alerts and indications are recited at a high level of generality and simply amount to implementing the abstract idea on a computer. The additional elements that were considered insignificant extra-solution activity have been re-analyzed and do not amount to anything more than what is well-understood, routine, and conventional.
Thus, the claims fail to recite significantly more than the abstract idea, and are directed to patent-ineligible subject matter.
Dependent claims 2-6, 8-14, and 16-19 do not integrate the abstract idea into a practical application and do not add significantly more to the abstract idea of claims 1, 7, and 15. The dependent claim limitations are directed to the GUI (claims 2-5, 10-12, 14, and 16-18), an indicator (claims 6 and 19), predictive model (claim 8), identifying sepsis (claim 9), and recovery time (claim 13), which are insignificant extra-solution activity and do not amount to more than what is well-understood, routine, and conventional.
In summary, claims 1-19 are directed to an abstract idea without significantly more and, therefore, are patent ineligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tivig et al. (US 20100010319)(Hereinafter Tivig) in view of Nguyen et al. (US-20190369126-A1)(Hereinafter Nguyen).
Regarding claim 1, 7, and 15, Tivig teaches a system ([0037] “In FIG. 1 the general structure of the clinician support system 1” and Fig. 1) comprising: 
…coupled to a computer network and storing a plurality of data aggregated in association with each of a plurality of patients, the plurality of data comprising (Fig. 3(1,115 network) [0038] lines 3-6 “A further storage 31 to store patient related information and to store guidelines supported by the clinician support module such as the Sepsis Resuscitation Bundle, is provided.”): 
a documentation data input by at least one healthcare professional ([0114] “The clinician will be asked to confirm with the "Yes" key that normal monitoring should now begin. By selecting "No", the sepsis observation phase supported by the sepsis observation module 21 is extended by a further 6 hours.”); and 
a clinical data associated with the patient ([0038] line 3“patient related information”); 
… the computer network and comprising at … within a memory which (Fig. 1(1,31 storage), Fig. 3(1,115 network) Fig.3 shows that the device 1 that includes storage 31 is coupled to the network 115.), when executed, cause the system to: 
automatically generate, based on the plurality of data, a sepsis alert identifying an indication of sepsis for a patient in the plurality of patients ([0043] lines 1-6 “When the sepsis decision module 17 has recognized that the specified criteria have been met, the sepsis decision module 17 triggers [automatically generating] to display of a predetermined window [alert]. This window requests a confirmation of the presence of infection and sepsis-related organ dysfunction by a qualified person.” This done to a patient, and that this process can be done to other patients.); 
automatically calculate, based on the plurality of data, a time zero for the patient ([0081] lines 1-3 “The clinician is supported to carry out the treatment of the patient in the recommended way proposed by SSC by using the sepsis treatment module 19.”  [0042] “The surviving sepsis campaign (SSC) developed a guideline for detection, treatment and observation of septic patients. The clinician support system 1 supports the clinician in using for example the surviving sepsis campaign (SSC) guidelines. The clinician support system 1 assists in recognizing the early signs and symptoms of the specified diseases, for example sepsis, by comparing the detected state of the patient to the guidelines criteria.” The SSC (Surviving Sepsis Campaign) explains on page 1 that “time zero is from the earliest chart documentation consistent with all elements of sepsis” (see attached “Time Zero SSC” pdf for further information) which shows the need of the detection guidelines for sepsis making “time zero” inherent to SSC. ); 
automatically monitor a plurality of communications between a plurality of healthcare providers ([0010]-[0013] “Of course the request could comprise patient identification information to make sure that the requested information of the correct patient will be delivered.” “The identification code is assigned to a person or a group of persons.”); 
generate a Graphical User Interface (GUI) comprising (Abstract “a first interface (105) for manual patient-related input” Although the terms “graphical user” is not used, a user is inputting data onto/interacting with the device, which allows it to serve as a GUI.): 
an alert of the indication of sepsis and the time zero for the patient ([0043] “the sepsis decision module 17 triggers to display of a predetermined window. This window requests a confirmation of the presence of infection and sepsis-related organ dysfunction by a qualified person.” The predetermined window is the alert of Fig. 14 where “time zero” is when the patient meets the SSC guidelines criteria for sepsis (second to last step on 31 May 2006 10:51) as Cha Sepsis (see attached “Time Zero SSC” pdf for further information) defines it as the “time zero is from the earliest chart documentation consistent with all elements of sepsis or septic shock discovered through chart review.” The dashed line from Fig. 2 visualizes when the qualified person authorizes the chart documentation of sepsis and sets  the “time zero”.); 
an indication of the status of the plurality of communications ([0010] lines 1-9 “Especially body fluids or probes are analyzed in remote microbiological centers. So this requested information, if available, is delivered to the clinician support system. Of course the request could comprise patient identification information to make sure that the requested information of the correct patient will be delivered. If the requested information is not available, the information delivery tool generates a pop-up window on the display” Indication that the fluid or probe test did not arrive.); 
a countdown indicating a… remaining time from the time zero to complete a plurality of sepsis bundle compliance steps for the patient ([0103] lines 3-16 “In the lower area of the display, the list of recommendations for the observation phase will replace the list for the treatment phase. The timer shows the combined time for the treatment [compliance] and the observation [recovery] phases.” The remaining time from time zero can be visualized on Fig. 2. where the dashed line indicates the end of “the decision process 4” and the beginning of “the treatment process 6 or the observation process 8”. ); 
a first status indicator for each of the plurality of bundle compliance steps ([0096] “During the sepsis treatment phase an overview window [indicator] displaying the sepsis treatment status [compliance] and enabling entries to be made can be opened, see FIG. 11.”); and 
a second status indicator for each of a plurality of sepsis recovery compliance steps for a sepsis recovery of the patient ([0105] lines 1-3 “By the selection of the lower area of the clinician support system screen, a signal is generated to trigger the appearance of the sepsis observation [recovery] window [indicator], see FIG. 13.”). 
However, Tivig does not teach a first and second countdown reassessment bundle step for compliance. Tivig teaches a timer to indicate a combined countdown for both compliance and recovery bundle steps, but does not teach the countdowns separately as it would allow to observe the status of a patient after the completion of time for the steps in each of their respective phases ([0103]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clinical support system for sepsis bundle compliance by Tivig with multiple countdown timers because this modification would allow to observe the status of a patient after the completion of time for the steps in each of their respective phases. Although Tivig does not teach the reassessment, the step is configured to the compliance step already taught as it is the same compliance steps, but repeated to recognize a disease and its treatment ([0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clinical support system for sepsis bundle compliance by Tivig with a second countdown reassessment of compliance steps because this modification would allow to recognize a disease and its treatment. 
Additionally, Tivig does not teach a first and second countdown, a server, a server computing device, a processor, and a data repository. Nguyen, in a similar field of endeavor, teaches a pathogen detection device, including for organisms in the bloodstream, to detect a pathogen and provide treatment. Further, Nguyen teaches a countdown  ([0083] alert of reported organism found in bloodstream, since sepsis is a bacterial infection in the bloodstream.), a server with a server computing device and processor (Fig. 1c (100 server, 120 memory, 118 processor, 102rds Remote Decision Support Generator [computer network]) and [0360] lines 4-6 “memory that when executed by the processor 118, cause the processor 118 to perform the features implemented by the logic”), and a data repository to store patient information outside the system (Fig. 1c (102r remote rules configuration instrument [data repository], 120r memory, 150-1, 102rds Remote Decision Support Generator [computer network]) [0115] lines 4-5 “The databases 150 may include a Patient ID database 150-1 that includes patient identification such as age, gender, etc”). Nguyen teaches this to report to the Department of Health and alert any patient with the organism so that other hospitals and laboratory overseers may have access to the reports ([0397]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clinical support system for sepsis bundle compliance by Tivig with an alert for sepsis and a data repository of Nguyen because this modification would allow to report to the Department of Health and alert any patient with the organism so that other hospitals and laboratory overseers may have access to the reports.
Regarding claim 2, claim 1 is unpatentable over Tivig and Nguyen as indicated above. Tivig does not teach a first countdown for 180 minutes. Nguyen teaches wherein the GUI is configured to display: the first countdown according to a 180 minute countdown from the time zero, and formatted as a number of remaining hours and minutes ([0010] lines 2-7 “to avoid delayed administration of directed antimicrobial therapy (treatment modification in … preferably 0-3 hours, preferably 0-3 hours,”); and a GUI element representing the amount of time remaining in the first countdown ([0091] lines 4-7 “The user interface may further include an hour, minute and second countdown timer on the bay icon to show the time left until a result will be reported.” ). The 180 minute countdown is done to allows for user flexibility tailored to their own rules for each patient ([0010]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clinical support system for sepsis bundle compliance by Tivig with a 180 minute countdown from time zero of Nguyen because this modification would allow for user flexibility tailored to their own rules for each patient.
Regarding claim 3 and 16, claim 1 is unpatentable over Tivig and Nguyen as indicated above. Nguyen teaches wherein the GUI is configured to display the first status indicator for each of the plurality of sepsis bundle compliance steps according to: 
a first indicator, indicating that a bundle step in the plurality of sepsis bundle compliance steps has been completed ([0047] “The recommendations can be checked off [indicator] as they are implemented. After the sepsis treatment module 19 recognizes the achievement of all the resuscitation goals, or after 6 hours at the latest, the sepsis treatment module 19 is completed””); 
a second indicator, indicating that the bundle step in the plurality of sepsis bundle compliance steps has been ordered ; 
a third indicator, indicating that the bundle step in the plurality of sepsis bundle compliance steps is not associated with any records (As noted in the 35 U.S.C 112(b) rejection above, the claim does not specify if these limitations are required. The examiner will interpret this as only one limitation must be satisfied.);
Regarding claim 4 and 17, claim 1 is unpatentable over Tivig and Nguyen as indicated above. Nguyen teaches wherein the GUI is configured to display: 
the first indicator as a first color; 
the second indicator as a second color; and 
the third indicator as a third color ([0097] Recommendations, which are not yet fulfilled, are shown in black. They also appear in the list in the lower area of the clinician support system screen. [0098] Recommendations of the SSC guidelines which are overdue, are shown in red. [0099] In the lower area of the clinician support system screen, all recommendations are displayed. The recommendations that have been carried out are shown in gray.”).
Regarding claim 5 and 18, claim 1 is unpatentable over Tivig and Nguyen as indicated above. Tivig teaches wherein the GUI is configured to display the second countdown according to a 360 minute countdown from the time zero ([0114] “By selecting "No", the sepsis observation phase supported by the sepsis observation module 21 is extended by a further 6 hours.” And [0103] “The timer shows the combined time for the treatment [compliance] and the observation [recovery] phases” A minimum of 6 hours from the start of time zero is taught. ).
Regarding claims 6 and 19, claim 1 is unpatentable as indicated above. Tivig teaches wherein the second status indicator further comprises a third countdown indicating a third remaining time from a recovery time zero to complete at least one recovery compliance step ([0103] “The parameters of the observation guideline supported by the sepsis observation module 21 are presented and the implementation of the recommendations is monitored… The timer shows the combined time for the treatment and the observation phases.” Any additional countdowns would be obvious, as addressed in base claims 1 and 15. The recovery time zero occurs as soon as the treatment compliance bundle steps are completed.). 
Regarding claim 9, claim 7 is unpatentable over Tivig and Nguyen as indicated above. Nguyen teaches further comprising the step of automatically identifying the indication of sepsis according to: 
an arrival time in an emergency department of the patient with severe sepsis or septic shock; or 
a plurality of criteria combining: 
at least one documentation identifying a reason for visit for the patient, or an admit diagnosis; or 
at least two elements meeting a specific criteria ([Fig. 14 check marks for the criteria of Tachypnea and WBC. ).
Regarding claim 10, claim 7 is unpatentable over Tivig and Nguyen as indicated above. Nguyen teaches further comprising the step of: 
determining that the at least two elements are outside of a predefined range (Fig. 14 no check marks for temperature and tachycardia bpm.); and 
displaying, on the GUI, the alert of the indication of sepsis in response to the at least two elements being out of range (Fig. 14 no check marks for temperature and tachycardia bpm.).
Regarding claim 11, claim 7 is unpatentable over Tivig and Nguyen as indicated above. Tivig teaches responsive to the time zero having occurred greater than 360 minutes, aggregating, by the server, an additional plurality of data for storage in the data repository ([0047] “The recommendations can be checked off as they are implemented. After the sepsis treatment module 19 recognizes the achievement of all the resuscitation goals, or after 6 hours at the latest, the sepsis treatment module 19 is completed” It would be obvious to save the data on the data repository, as shown in claim 7.). However, Tivig does not teach within 180 minutes and between 180 and 360 minutes for different compliance steps.
 Nguyen teaches further comprising the steps of:
responsive to the time zero having occurred within 180 minutes, displaying, by the server on the GUI, a first plurality of GUI elements measuring and monitoring the plurality of sepsis bundle compliance steps ([0010] lines 2-6 “to avoid delayed administration of directed antimicrobial therapy…0-3 hours, preferably 0-3 hours, preferably 0-1 hours, preferably 0-0.5 hours… to ensure compliance with antimicrobial stewardship teams' policies, procedures and guidelines,”.”); 
responsive to the time zero having occurred greater than 180 minutes but less than 360 minutes, displaying, by the server on the GUI, a second plurality of GUI elements measuring compliance with a reassessment ([0010] lines 3-6 “to avoid delayed administration of directed antimicrobial therapy (treatment modification in 0-6 hours, preferably 0-5 hours, preferably 0-4 hours, … preferably 0.5-5 hours (2) to ensure compliance with antimicrobial stewardship teams' policies, procedures and guidelines,”) and 
Regarding claim 12, claim 7 is unpatentable over Tivig and Nguyen as indicated above. Tivig teaches further comprising the step of: 
identifying, by the server, a recovery time zero (It is inherent that a countdown timer must have an initial starting time of “time zero”. Server is containing GUI to display the countdown timer, as shown in base claim 7. The recovery time zero occurs as soon as the treatment compliance bundle steps are completed.); 
generating, by the server according to the recovery time zero identified, the second countdown for display within the second status indicator on the GUI ([0047] “the sepsis treatment module 19 is completed and the sepsis observation module 21 is activated by a trigger signal generated by the treatment support module 19.” The recovery time zero occurs as soon as the treatment compliance bundle steps are completed. The second status indicator and second countdown are addressed in base claim 7.); and 
transmitting, by the server, the second countdown to a client device for display on the GUI ([0049] “second interface 107 connected to at least one patient-connected device ” The second countdown is addressed in base claim 7.).
Regarding claim 13, claim 7 is unpatentable over Tivig and Nguyen as indicated above. Tivig teaches entering a lactate value in order to determine a recovery time zero to proceed to the recovery bundle [observation process] (Fig. 12) and mentions lactate levels above 4 mmol/L define a value for sepsis. A doctor would know that a lactate level below 4 mmol/L would indicate a normal lactate level after treatment since lactate is an indicator that the patient does not have sepsis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of compliance steps for sepsis by Tivig with the normal lactate level of Tivig because lactate below 4 mmol/L is an indicator that the patient does not have sepsis.
Regarding claim 14, Tivig teaches further comprising the steps of displaying, on the GUI: 
a first recovery bundle compliance step indicating a mobility status for the patient; 
a second recovery bundle compliance step indicating a nutrition status for the patient; 
a third recovery bundle compliance step indicating a de escalation of antibiotics status for the patient; 
a fourth recovery bundle compliance step indicating a level of intravenous fluids status for the patient (Fig. 13 maintaining glucose levels indicates a nutrition status during recovery compliance [observation].); 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tivig et al. (US 20100010319)(Hereinafter Tivig) and Nguyen et al. (US-20190369126-A1)(Hereinafter Nguyen) as applied to claim 1, 7, and 15 above, and further in view of Winslow et al. (US 20200176115)(Hereinafter Winslow).
Regarding claim 8, Tivig does not teach a predictive model to reduce false positives and negatives to detect sepsis. Winslow, in the same field of endeavor, teaches a system with sepsis compliance buddle steps in order to predict sepsis. Specifically, Winslow teaches a predictive model configured to reduce a total number of false positives and false negatives within the system when generating the sepsis alert (Abstract “statistical modeling and machine learning methods to implement an early warning policy for predicting those patients likely to transition from non-sepsis, early sepsis or sepsis into septic shock. Results demonstrate that the system and method of the present invention can provide higher sensitivity [true positive=1-false positive] and specificity [false negative] in this task than any other method reported to date.”). Winslow taught this model to provide an advanced early warning of sepsis with high accuracy to give physicians ample time to intervene (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clinical support system for sepsis bundle compliance by Tivig with a predictive model of Winslow because this modification would allow to provide an advanced early warning of sepsis with high accuracy to give physicians ample time to intervene.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSSA M HADDAD whose telephone number is (571)272-6341. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOUSSA HADDAD/Examiner, Art Unit 3792          

                                                                                                                                                                                              /Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792